DETAILED ACTION
This is a response to the Applicant’s Remarks filed on 11/29/2021 in response to the Final OA filed 09/27/2021. Claims 1, 8 and 15 are amended. Claims 4 and 11 are cancelled. Claims 1-3, 5-10, 12-15 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Prior art Yuan (US20150304205) and Poutievski et al. (US9253117B1) are cited.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 8-9 and 15 are rejected under 35 U.S.C 103 as being unpatentable over Yoon (US2015/0215156 A1), hereinafter “Yoon”, in view of Han et al. (US 2017/0339134A1), hereinafter “Han”, in further view of Yuan (US 2015/0304205 A1) hereinafter “Yuan”, and in further view of Poutievski (US9253117B1), hereinafter “Poutievski”.

Regarding claims 1, 8 and 15, Yoon teaches:
A method of detecting Network Configuration (NETCONF) session state, comprising: 
…
sending, by the controller, …a packet for obtaining session information of the … session to the switching device (Yoon [0282-0283], Fig. 13: Operation 1304, SDN controller 1220 generates a monitoring message to detect a failure in the connection between the controller 1220 and device 1234. (e.g. such a message may be an echo-request message sent to the device)); 
determining, by the controller, that the … session is abnormal when no session 10information is obtained within a preset time period (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device); and 
determining, by the controller, that the … session is normal when the session information is obtained within a preset time period (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal. Then re-perform Operation 1304, generate a monitoring message to detect a failure in the connection between the controller and the device, i.e. where the connection is normal with no failure, repeat monitoring)
Yoon does not teach:
detecting, by a controller, an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device…
… which is triggered by detecting that a state of the OpenFlow connection changes …
…NETCONF session…
determining, by the controller, that the switching device is in an inactive state when detecting that the OpenFlow connection changes from a normal state to an abnormal state and determining that the NETCONF session is normal; and 
in response to that the switching device is in an inactive state, the controller prohibits sending a network configuration to the switching device.
However, Han, in a similar endeavor with using OpenFlow hello messages for link establishment along with NETCONF session (or tunneling) for authentication, teaches:
detecting, by a controller, an OpenFlow connection between the controller and a switching device, wherein a NETCONF session is established between the controller and the 5switching device …
…NETCONF session… (Han [0099], Fig. 7a: Open network adapter (device) initiates the OpenFlow over TLS handshake, in step 702 with SDN controller, completes successful certificate verification (step 706), sends OpenFlow Hello message (step 709) to complete OpenFlow connection step 710. SDN controller then initiates NETCONF-over-SSH session, in step 712, completes successful certification (step 716), completing establishing process in step 717. Result with both OpenFlow over TLS connection and NETCONF session between controller and device are authenticated and active);
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teachings of Han to bring the structure and simplification of the OpenFlow protocol, together with NETCONF as the transport layer, to quickly identify network connectivity failure. OpenFlow has specifications and structure for Hello messages, as well as Echo request and Echo reply messages that can be efficiently exchanged between controller and device, with minimal data bandwidth and latency.

Yoon and Han each or combined do not teach:
… which is triggered by detecting that a state of the OpenFlow connection changes …
determining, by the controller, that the switching device is in an inactive state when detecting that the OpenFlow connection changes from a normal state to an abnormal state and determining that the NETCONF session is normal; and 
in response to that the switching device is in an inactive state, the controller prohibits sending a network configuration to the switching device.
However, Yuan, in a similar endeavor with a network implementing the OpenFlow protocol to exchange minimal, keep-alive messages in links established between a controller and switch(s), teaches:
… which is triggered by detecting that a state of the OpenFlow connection changes …
determining, by the controller, that the switching device (Yuan Fig. 2, Steps 209 and 210 [0014-0019]: In the keep-alive method, under the condition that the link is operating normal, then the Controller does not exchange link discovery messages with switch(s), but keep-alive messages are exchanged between switches to monitor network links. However, once the link is detected to be abnormal, due to disruption in the keep-alive message exchanges, the switch send a link abnormal information to the switch. In other words, when the state of the link changes from normal to abnormal, an abnormal information is sent to the controller.)  and determining that the NETCONF session is normal (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal.); and 
in response to that the switching device is in an inactive state, the controller prohibits sending a network configuration to the switching device (Yuan abstract, [0045-0047]: This embodiment implements the method of low data transmission and simple message exchange of link discovery messages and heart-beat messages, rather than repeated link discovery and detection messages to establish and monitor dynamically changing network links. [0045]: Following detection of a link change (e.g. link fails), link failure information is uploaded to the controller, and the controller prepares for link discovery messages to perform link restoration.  Network configuration is not interpreted to include the minimal, link discovery message, as such messages are minimal in information and are functionally connection requests. Yuan teaches that the controller is limited to link discovery message, and no transmit network configuration messages.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Yuan into the method of Yoon and further in view of Han in order to minimize the data bandwidth and protocol complexity by using simple heart-beat messages with OpenFlow connection, and keep transmission exchanges with the controller to a minimum, 
Yoon, Han and Yuan do not teach:…that the switching device is in an inactive state…
	However, Poutievski, in a similar endeavor for OpenFlow protocol implemented in a multiple controllers and switches network monitoring receipt of probe packets for link operation, teaches:
	…that the switching device is in an inactive state…(Poutievski, [0035-0038]: Controller monitors the time since receipt of the last probe packet from each controller and each switch in its controller look up table and switch look up table, respectively. After a specific time lapse without receiving a communication from a respective controller or switch, the respective controller or switch is assumed to be inactive in the ongoing network communication. This inactive switch is removed from the controller lookup table and flow table updates are performed. In other words, communication failure determined after a time has expire (i.e. equating to a heart-beat message failure), points to a state of change of the device – from active to inactive, and subsequent removal thereafter.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Poutievski into the method of Yoon, in further view of Han and Yuan, in order to promptly identify the (most probable) cause of the link communication failure, and then to adjust/update the flow entries in the lookup tables (for any of plurality of switches). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 
  
Particularly regarding claim 8, Yoon teaches:
a non-transitory processor (Yoon Fig.1 [0082-0083]: Processor within SDN controller); and 
a machine-readable storage medium that stores machine-executable instructions, 
wherein by executing the machine-executable instructions, the processor is caused to (Yoon [0309]: Computer readable media including program instructions to implement various operations embodied by a computer or processor):  

Particularly regarding claim 15, Yoon teaches:
A non-transitory machine-readable storage medium that stores machine-executable instructions (Yoon [0309]: Computer readable media including program instructions to implement various operations embodied by a computer or processor), wherein a controller is caused by executing the machine- executable instructions to: 

Regarding claims 2 and 9, Yoon teaches:
determining, by the controller, that the switching device is in an (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the SDN controller 1220 [0291-0292]
 may determine (Operation 1314) a failure occurred in the (first) channel connected to the device. Furthermore, the device is considered inactive, or unable to perform.) 
Yoon does not teach:
the switching device is in an inactive state
However, Poutievski teaches:
the switching device is in an inactive statePoutievski, [0035-0038]: Controller monitors the time since receipt of the last probe packet from each controller and each switch in its controller look up table and switch look up table, respectively. After a specific time lapse without receiving a communication from a respective controller or switch, the respective controller or switch is assumed to be inactive in the ongoing network communication. This inactive switch is removed from the controller lookup table and flow table updates are performed. In other words, communication failure determined after a time has expire (i.e. equating to a heart-beat message failure), points to a state of change of the device – from active to inactive, and subsequent removal thereafter.)

Claims 3, 5, 6, 10, 12 and 13 are rejected under 35 U.S.C 103 as being unpatentable over Yoon, Han, Yuan, and Poutievski, in further view of Ahn et al. (KR 10-1586151B1), hereinafter “Ahn”

Regarding claims 3 and 10, Yoon teaches:
determining, by the controller, that the switching device is in an active state … and determining that the NETCONF session is normal (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal, i.e. when the connection to the device is normal, with no failure, then the device is operating without failure, or deemed active)
Yoon, Han, Yuan and Poutievski do not teach: 
when 20detecting that the OpenFlow connection changes from an abnormal state to a normal state
However, Ahn teaches:
when 20detecting that the OpenFlow connection changes from an abnormal state to a normal state (Ahn Fig. 3; After the controller disconnects the main connection abnormally identified (S330) i.e. the main connection state is abnormal/inactive, the controller can request a reconnection to the main connection (S350) and the switch and controller will attempt to establish a TCP connection (S360). Upon completion of re-connection (abnormal to normal state) the controller and switch can perform a request and response to confirm normal status of the main connection (S366). Reconnection with the main connection is completed.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon with the teaching of Ahn to have the state of the connection, when changed back to normal, from abnormal, be monitored again, as recited by Ahn, with ECHO messages to continually verify that the channel is normal and the device is active and responding. The motivation is to improve reliability in controlling the connection and the switch. (Ahn, Summary)

Regarding claims 5 and 12, Yoon teaches:
closing, by the controller, the NETCONF session when …determining that the NETCONF session is abnormal (Yoon [0288]: Operation 1312 when the reply message is not received within a predetermined period of time, the controller 1220 may determine that the reply is not received, and [0291-0292] may determine (Operation 1314) a failure occurred in the channel 1240 connected to the device. In other words, the channel was the cause of the failure, so the NETCONF session should be closed to any further transmission);

Yoon, Han, Yuan and Poutievski do not teach:
detecting that the OpenFlow 98834717.115PP192754US connection changes from an abnormal state to a normal state 

However, Ahn teaches:
detecting that the OpenFlow 98834717.115PP192754US connection changes from an abnormal state to a normal state (Ahn Fig. 3; After the controller disconnects the main connection abnormally identified (S330) i.e. the main connection state is abnormal/inactive, the controller can request a reconnection to the main connection (S350) and the switch and controller will attempt to establish a TCP connection (S360). Upon completion of re-connection (abnormal to normal state) the controller and switch can perform a request and response to confirm normal status of the main connection (S366). Reconnection with the main connection is completed.) 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Yoon, Han, Yuan and Poutievski with the teaching of Ahn to close the NETCONF session to avoid the confusion of mismatch of an abnormal NETCONF session but a normal OpenFlow connection that could possibly mean that the channel connection status was possibly out-of-date, and any transmission in the connection might result in a connectivity failure. The motivation is to avoid data transmission on suspected (out-of-date) channels, when a mismatch of states is detected, and proceed to reset or re-establish connections for improved reliable operations.

Regarding claim 6 and 13, Yoon teaches:
…determining that the NETCONF session is normal (Yoon [0287, 0289], Fig. 13: Operation 1312, SDN controller 1220 will determine whether reply was received within a predetermined period of time and if received within such time period, then consider the session normal, i.e. when the connection to the device is normal, with no failure, then the device is operating without failure, or deemed active)
Yoon, Han, Yuan and Poutievski do not teach:
closing, by the controller, the NETCONF session when detecting that the OpenFlow connection changes from a normal state to an abnormal state
However, Ahn teaches:
closing, by the controller, the NETCONF session when detecting that the OpenFlow connection changes from a normal state to an abnormal state state (Ahn Fig. 3, Step S310: The SDN controller can check the status of the main connection with the switch. If the controller determines that the main connection is abnormal (S310), the controller can disconnect the main connection, effectively closing the connection and session.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to close the NETCONF session to avoid the confusion of mismatch of a normal NETCONF session but an abnormal OpenFlow connection that could possibly mean that the channel connection status was possibly out-of-date (and actually normal), and any transmission in the channel might result in a connectivity failure. The motivation is to avoid data transmission on suspected channels, when a mismatch of states is detected, and proceed to reset or re-establish connections for improved reliable operations.


Claims 7 and 14 are rejected under 35 U.S.C 103 as being unpatentable over Yoon, Han, Yuan and Poutievski and further in view of Liu (US2016/0373300A1), hereinafter “Liu”, and further in view of Enns et al. (RFC 6241 Network Configuration Protocol (NETCONF), June 2011), hereinafter “RFC 6241”.

Regarding claims 7 and 14, Yoon, Han, Yuan and Poutievski each or combined do not teach:
wherein sending the packet for obtaining the session 10information of the NETCONF session to the switching device comprises: 
carrying, by the controller, an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet; 
carrying, by the controller, the NETCONF packet in a Simple Object Access Protocol (SOAP) packet;  
establishing, by the controller, an HTTPS connection between the controller and the switching device; and 
sending, by the controller, the SOAP packet to the switching device via the HTTPS connection.
However, Liu teaches:
…
carrying, by the controller, the NETCONF packet in a Simple Object Access Protocol (SOAP) packet;  
establishing, by the controller, an HTTPS connection between the controller and the switching device; and 
sending, by the controller, the SOAP packet to the switching device via the HTTPS connection.
(Liu [0015, 0020]: Protocols supported by the transport layer of the NETCONF include SOAP. NETCONF session is established by using the SOAP transport protocol over HTTPS over the connection between the controller and the device.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify Yoon, Han, Yuan and Poutievski with the teachings of Liu to clearly define the transport layer to be used to remain in compliance with the NETCONF specification and to take advantage of the OpenFlow Hello, Echo request and reply functions when needed.
Liu does not teach:
an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet
However, the RFC 6241 teaches:
an authentication token, which is obtained when the NETCONF session is established, in a NETCONF packet (RFC 6241, Section 2.2: NETCONF connections must provide authentication, data integrity, confidentiality, and replay protection. NETCONF connections MUST be authenticated, where the authentication process results in an authenticated client identity, commonly referred to as the NETCONF username, that can be used as an authentication token.)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modify Yoon, Han, Yuan and Poutievski and Liu with the teachings of RFC 2641 to clearly define the authentication process used to remain in compliance with the NETCONF specification and to take advantage of the authentication mechanism when needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0295752 to Yamashita discloses OpenFlow switch and failure recovery method, pointing to link failure when heart-beat messages (Echo request and reply messages) expire.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         /HUY D VU/Supervisory Patent Examiner, Art Unit 2461